      Case 1:16-cv-04841-LGS Document 140 Filed 07/30/19 Page 1 of 10




                      UNITED STATES DISTRICT COURT
                     SOUTHERN DISTRICT OF NEW YORK


TAWANNA M. ROBERTS, individually and on behalf
of all others similarly situated,
                                  Plaintiff,     Case No. 1:16-cv-04841-LGS
                   - against -


CAPITAL ONE, N.A.,
                                 Defendant.



  PLAINTIFF’S RESPONSE IN OPPOSITION TO DEFENDANT CAPITAL ONE,
                N.A.’S MOTION FOR RECONSIDERATION
         Case 1:16-cv-04841-LGS Document 140 Filed 07/30/19 Page 2 of 10




          I.    INTRODUCTION

        Defendant’s motion for reconsideration does nothing but rehash the same arguments already

considered and rejected by this Court in its ruling on summary judgment. Contrary to L.R. 6.3,

Defendant does not cite to any intervening change of controlling law, the availability of new

evidence, or any clear error or manifest injustice. There is therefore no basis for this Court to

reconsider its previous order denying Defendant’s motion for summary judgment on Plaintiff’s

breach of contract claim. Moreover, Defendant does not raise any argument as to why summary

judgment should be reconsidered on the GBL §349 claim, but merely makes a cursory statement

that summary judgment should be granted “on all claims.” Because the motion for reconsideration is

both procedurally and substantively deficient, this Court should deny the motion.

         II. LEGAL STANDARD
        As this Court has explained, a motion for reconsideration should only be granted in

exceptional circumstances, none of which are present here.

        A motion for reconsideration should be granted only when the defendant identifies
        an intervening change of controlling law, the availability of new evidence, or the
        need to correct a clear error or prevent manifest injustice. It is not a vehicle for
        relitigating old issues, presenting the case under new theories, securing a rehearing on
        the merits, or otherwise taking a second bite at the apple.

Pfizer, Inc. v. United States, 2017 U.S. Dist. LEXIS 103002, at *1-2 (S.D.N.Y. June 30, 2017)

(Schofield, J.) (internal citations and quotations omitted); see also Shrader v. CSX Transp., Inc., 70 F.3d

255, 257 (2d Cir. 1995) (“[A] motion to reconsider should not be granted where the moving party

seeks solely to relitigate an issue already decided.”); Sea Trade Mar. Corp. v. Coutsodontis, 2013 U.S.

Dist. LEXIS 104297, at *3-4 (S.D.N.Y. July 23, 2013) (Schofield, J.) (“[A] motion to reconsider

should not be granted where the moving party seeks solely to relitigate an issue already decided.”

(alteration in original); City of Birmingham Ret. & Relief Sys. v. Credit Suisse Grp. AG, No. 17 Civ. 10014

(LGS), 2019 WL 2136902, at *1 (S.D.N.Y. May 16, 2019) (denying a motion for reconsideration

where “[t]he Court already considered Defendants’ arguments”).



                                                     1
        Case 1:16-cv-04841-LGS Document 140 Filed 07/30/19 Page 3 of 10



       As explained further below, Defendant does not meet this exacting standard.

        III.  THE COURT DID NOT ERR IN DENYING DEFENDANT’S MOTION
              FOR SUMMARY JUDGMENT BASED ON INDUSTRY CUSTOM AND
              PRACTICE EVIDENCE.
       Contrary to the standard applied in this Court, Defendant seeks only to relitigate issues

already considered and rejected. Moreover, even on the merits, the Court correctly found disputed

issues of fact regarding whether there is a uniform custom and practice in the banking industry on

when overdraft fees are assessed. Further, even if Defendant met its burden of showing that its

custom and practice is fixed and invariable in the banking industry, it did not even attempt to point

to any evidence in its motion, or in response to Ms. Robert’s cross-motion, to show that she was

actually aware of this practice or that it was so notorious that she should have been aware of it. For

these reasons, Ms. Roberts stands by her position that the alleged industry practice evidence is

immaterial to the contract construction issues presented in the parties’ summary judgment motions

and this Court should reject Defendant’s arguments and deny the motion.

       Initially, as introduced above, this Court should reject the motion for reconsideration

because it simply attempts to re-litigate an argument already raised and correctly rejected. (ECF No.

108 at p 13–14). Simply put, this is not the purpose of reconsideration. Shrader, 70 F.3d at 257).

Here, Defendant fails to point to any intervening, controlling case law or newly-available evidence.

Ms. Roberts responded to Defendant’s “industry practice” arguments in her briefs and at the

hearing and stands on the arguments already raised in opposition to this point. (ECF No. 104 at 20–

27; ECF No. 115 at 9–10). Because the mere re-litigation of points already considered and decided is

not proper for a motion for reconsideration under L.R. 6.3, this Court should deny the motion.

       If the Court entertains Defendant’s re-argument regarding the sufficiency of the industry

practice evidence, Plaintiff reminds the Court of the following: First, Defendant has failed to meet

its burden of demonstrating that any alleged industry practice exists. To begin with, Defendant’s

continued reliance on the Federal Reserve’s commentary to Regulation E is misplaced. The


                                                   2
        Case 1:16-cv-04841-LGS Document 140 Filed 07/30/19 Page 4 of 10



commentary never says that banks and credit unions uniformly charge overdraft fees on APPSN

transactions or that consumers are aware of this practice. But even accepting Capital One’s strained

interpretation of the commentary as true, it would not matter because it is contradicted by both

internal Capital One documents and the CFPB.

        With respect to the internal Capital One documents (attached to Plaintiff’s opposition as

Exhibits 11 and 13), Capital One argues Plaintiff misinterprets these documents and objects to their

admissibility. Plaintiff has already addressed each of these arguments in her reply brief and in her

response to Defendant’s objections. (See ECF No. 104 at 17; ECF No. 116). Plaintiff will not burden

the Court by repeating those arguments here. Suffice to say, the parties’ disagreement over the

meaning of those exhibits does not eliminate consideration of them, only the potential for credibility

determinations at trial. Drawing all reasonable inferences in Ms. Roberts’s favor, as the Court must,

the Court did not commit “clear error” by concluding “the custom and practice evidence … is not

so compelling and so clear cut as to warrant summary judgment.” (ECF No. 131 at 27:12-15).

        Beyond the federal commentary already considered by this Court, Defendant cites three

other pieces of “evidence” to demonstrate a supposed industry practice. None are persuasive. First,

the existence of a handful of other lawsuits filed by Plaintiff’s counsel does not demonstrate an

industry practice. It merely demonstrates that a handful of other banks may breach their contracts,

too. Second, it is immaterial that an employee of Defendant is purportedly unaware of any banks

that decide whether to assess overdraft fees at the time of authorization. That subjective and self-

serving opinion is not evidence. Finally, Defendant’s own challenged practice does not aid the Court

in finding that it is the undisputed industry custom to make overdraft fee decisions at the time of

settlement. That is the ultimate merits question of whether Defendant breached the contract.

        Moreover, Defendant fails to provide any evidence that ordinary consumers are aware—or

should be aware—of any so-called industry practice. In other words, even if Defendant could prove



                                                   3
         Case 1:16-cv-04841-LGS Document 140 Filed 07/30/19 Page 5 of 10



the existence of an “industry practice” (it cannot, because as Capital One acknowledged internally,

the industry is mixed), it would not matter matter because reasonable consumers—including

Capital One’s own employees—are not aware of the practice. As previously argued to the Court,

“[u]nder New York law, the party seeking to establish custom and practice must put forward

competent evidence that creates a genuine dispute of material fact as to whether ‘(1) the term in

question has a fixed and invariable usage and (2) that the party sought to be bound was aware of the

custom or that the custom’s existence was so notorious that it should have been aware of it.’” Carlton

Grp., Ltd. v. Mirabella SG SpA, 2019 U.S. Dist. LEXIS 12481, at *9 (S.D.N.Y. Jan. 25, 2019)

(Schofield, J.) (quoting SR Int’l Bus. Ins. Co., Ltd. v. World Trade Ctr. Properties, LLC, 467 F.3d 107, 134

(2d Cir. 2006) (emphasis added). When a summary judgment record contains no evidence that an

industry practice is so pervasive that the opposing party had actual or constructive knowledge of it, a

court must deny a motion for reconsideration of the denial of summary judgment. See Carlton Grp.,

Ltd., 2019 U.S. Dist. LEXIS 12481, at *10-11.

        In sum, Defendant did not meet its burden of demonstrating both an industry practice and

Plaintiff’s knowledge of it. At best, the record suggests that some banks assess overdraft fees in the

same way as Capital One and others may not. This is insufficient on summary judgment, and even

more insufficient on reconsideration where Defendant must show clear error. The Court should

deny the motion for reconsideration.

        IV.     DEFENDANT’S DAMAGES ARGUMENTS STILL MISCONSTRUE MS.
                ROBERTS’S POSITION AND SHOULD BE REJECTED AGAIN.

        Next, Defendant reargues about the fees Defendant thinks Ms. Roberts would have incurred

if Defendant always assessed OD Fees at authorization (instead of settlement), but these arguments

are misplaced. The Court will recall Defendant’s focus on transactions that authorized against a

negative balance but settled against a positive balance and for which no overdraft fees are assessed

by Defendant. At the hearing, the Court’s ruling recognized that Ms. Roberts “is not arguing for a


                                                     4
         Case 1:16-cv-04841-LGS Document 140 Filed 07/30/19 Page 6 of 10



contract interpretation where overdraft fees must be assessed at authorization in lieu of at

settlement, but simply that Capital One is not authorized to charge overdraft fees at settlement.”

(ECF No.131 at 28:19-23). Undeterred by the Court’s statements, Defendant now persists in

repeating its erroneous argument that Ms. Roberts owed Defendant fees under what it inaccurately

claims is both her and the Second Circuit’s “interpretation of the account agreements.” But as the

Court has already ruled Defendant, this position “misconstrues plaintiff’s argument.” (ECF No. 131

at 28:19). It is also speculative and incorrect. The Court should once again reject this misstatement

of Ms. Roberts’s position and the incorrect conclusions flowing from it.

         Preliminarily, the argument that Ms. Roberts would have incurred fees under some other

interpretation of the Account Agreements is not a proper basis for a motion for reconsideration

because, as above, the Court has already considered it. The Court has already concluded that

“[w]hether [Ms. Roberts] is better or worse off under one scenario or another is not a simple

question of arithmetic.” (ECF No. 131 at 29:7-14. Defendant’s dissatisfaction with the Court’s ruling

does not establish the presence of “clear error.” This argument should be rejected on that basis

alone.

         But even setting aside the impropriety of this argument, it was wrong the first time

Defendant made it. As Ms. Roberts has already explained, her position in this case is that Capital

One may not assess an OD Fee on a transaction that was authorized positive. The issue of whether

a transaction that was authorized negative and settled into a positive balance is not presented here,

nor is it relevant. At no time has she ever argued that Capital One should have instead charged OD

Fees for transactions that authorized negative and settled positive. Her only argument, moored to

the ambiguous contract language, is that Defendant may not charge overdraft fees for transactions

that authorize positive and settle negative. Thus, it is wrong at the outset to assert that Ms. Roberts

is advocating for an “authorization reading of the overdraft definition” that would permit or require



                                                   5
         Case 1:16-cv-04841-LGS Document 140 Filed 07/30/19 Page 7 of 10



Defendant to assess an OD Fee at authorization. She is not. And there is no basis for assuming that

changing one aspect of the fee determination would somehow also require a less favorable

interpretation for other situations (i.e., authorize negative settle positive).

        Nor did the Second Circuit ever endorse the binary approach Capital One now demands. To

the contrary, the Second Circuit held that in the context of whether Capital One was permitted to

assess overdraft fees on debit card transactions that authorized positive but settled negative, the

bank’s account documents were “infect[ed]” with ambiguity. That is all. The Second Circuit did not

make an all-encompassing, sweeping pronouncement about the propriety of all of Capital One’s

overdraft fees in all potential scenarios. The Second Circuit certainly never considered the propriety

of overdraft fees in Capital One’s hypothetical world wherein it would assess overdraft fees when

transactions authorize negative but settle positive, and this Court correctly determined that issue is

irrelevant to Ms. Robert’s claims.

        Similarly, Defendant’s argument that Ms. Roberts is receiving a “windfall” because she

would have necessarily incurred OD Fees on 259 transactions that authorized into a negative

account balance is premised on unknowable facts about what Ms. Roberts would have done in a

made-up scenario in which the bank must be presumed to have changed its practices in the way Ms.

Roberts argues it should and in another way that has nothing to do with this case. Defendant

assumes that Ms. Roberts would have made the same transactions on the same dates with the same

account balances under these hypothetical circumstances, but does not explain why that assumption

is warranted. In fact, if Defendant had a practice of assessing an OD Fee at authorization (a practice

that Capital One’s computer systems were not even capable of employing) (See ECF No. 106 at ¶

54), Ms. Roberts might have changed her behavior and made different transactions at different

times. It is impossible to know, and it is therefore impossible to know how many fees Ms. Roberts

would have incurred if a fee were assessed on all transactions authorized on a negative balance



                                                      6
         Case 1:16-cv-04841-LGS Document 140 Filed 07/30/19 Page 8 of 10



(again, a position Ms. Roberts has not advocated). The Court was thus correct to conclude that “it is

hypothetical how many fees plaintiff would have incurred” under a different interpretation of the

contract.1 (ECF No. 131at 29:7-14). Defendant cannot show otherwise.

        In sum, the only knowable fact is that Ms. Roberts was charged seven overdraft fees that the

contract did not permit Capital One to charge. She has therefore been damaged. The Court should

once again reject Capital One’s unfounded hypotheticals because the evidence before the Court

shows that what Defendant actually did (assess OD Fees on transactions that authorized when Ms.

Roberts’s account balance was positive) was not authorized under the Account Agreements. That is

the only issue that this case presents. The motion should be denied.

          V.       MS. ROBERTS DID NOT BREACH HER CONTRACT AND THE
                   COURT SHOULD AGAIN REJECT THIS ARGUMENT.

        Finally, Defendant attempts to resurrect the baseless argument that Ms. Roberts breached

her account agreement. Like the others, this argument fails because the Court has already considered

and rejected it:

        Turning to a separate argument that defendant makes on the breach of contract claim,
        namely, that plaintiff has not substantially performed her obligations under the
        contract so she has not satisfied all of the elements for a breach of contract claim, that
        argument is rejected.

(ECF No. 131 at 29:15-19). Again, Defendant’s dissatisfaction with the ruling does not establish

“clear error.”

        Further, the argument that Ms. Roberts breached the Account Agreement by taking

advantage of the overdraft protection service offered by Defendant is specious. Defendant uses

memo posts—placing funds off limit for other transactions—and is aware if debit transactions are



1
 Defendant’s argument that the Account Agreement provides discretion as to whether or not to pay
an overdraft, but not as to whether or not to charge an OD Fee, is a non-starter. A contractual
provision permitting or allowing Defendant to assess an OD Fee does not require Defendant to
assess fees, and any arguments to the contrary should be ignored.


                                                    7
        Case 1:16-cv-04841-LGS Document 140 Filed 07/30/19 Page 9 of 10



“pending” when a customer attempts to make a debit card transaction in an amount greater than the

available balance. In fact, Defendant offers a fee-paid overdraft service purportedly as a benefit to its

customers for precisely that scenario. Defendant is again wrong to claim Ms. Roberts breached her

agreement by taking advantage of that service, which she paid for in numerous undisputed OD Fees.

        Moreover, when Ms. Roberts attempted to make debit card transactions that would

overdraw her account while an earlier debit card transaction was pending, Defendant—not Ms.

Roberts—had the ultimate authority to decide whether (1) the money “held” to cover the earlier

transaction would be depleted; (2) Defendant would loan Ms. Roberts new money in exchange for

an OD Fee; or (3) the transaction would be rejected. As Defendant admits, the Account Agreement

gave it such discretion. (ECF No. 137 at 8). Having decided to deplete the “held” funds, Defendant

cannot now argue that Ms. Roberts—whose reliance of the bank’s overdraft service was subject to

Defendant deciding to approve the transaction—was in violated the agreement. Accepting

Defendant’s argument would mean that it could never be held liable for a breach of contract relating

to overdraft fees because it could always point to the customer’s overdrafting as an excuse. With

respect to this argument, too, there was no “clear error.”

                                           CONCLUSION

        Because Defendant’s motion merely seeks to re-litigate issues already considered and decided

by this Court and does not present any intervening, controlling case law, or new evidence that could

not have been discovered at the time the Court issued its ruling on the competing summary

judgment motions, the motion for reconsideration should be denied.




                                                   8
       Case 1:16-cv-04841-LGS Document 140 Filed 07/30/19 Page 10 of 10



       Dated: July 30, 2019

 By: /s/ Joshua R. Levine_______________
 Jonathan M. Streisfeld (pro hac vice)                Jeffrey D. Kaliel (pro hac vice)
 Jeff Ostrow (pro hac vice)                           Sophia G. Gold (pro hac vice pending)
 Joshua R. Levine (pro hac vice)                      KALIEL PLLC
 KOPELOWITZ OSTROW                                    1875 Connecticut Ave., NW, 10th Floor
 FERGUSON WEISELBERG GILBERT                          Washington, D.C. 20009
 One West Las Olas Boulevard, Suite 500               (202) 350-4783
 Fort Lauderdale, Florida 33301                       jkaliel@kalielpll.com
 Telephone: 954-525-4100
 Facsimile: 954-525-4300
 streisfeld@kolawyers.com
 ostrow@kolawyers.com


                                 CERTIFICATE OF SERVICE

       I, Joshua R. Levine, hereby certify that on July 30, 2019, caused the foregoing to be served via

CM/ECF and email on the following counsel of record:

 James R. McGuire (pro hac vice)                      Jessica L. Kaufman
 Sarah N. Davis (pro hac vice)                        Tiffani B. Figueroa
 Lauren Wroblewski (pro hac vice)                     MORRISON & FOERSTER LLP
 MORRISON & FOERSTER LLP                              250 West 55th Street
                                                      New York, New York 10019
 425 Market Street                                    Telephone: (212) 468-8000
 San Francisco, California                            jkaufman@mofo.com
 Telephone: (415) 268-7000
 jmcguire@mofo.com
 sarahdavis@mofo.com
 lwroblewski@mofo.com

                               Attorneys for Defendant Capital One, N.A.


                                                        /s/ Joshua R. Levine
                                                        Joshua R. Levine




                                                  9
